Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 in line 8 recites the limitation “the steering device ncluding” which should be corrected to read “ the steering device including.” Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-10
Claim 1 in line 21 recites the limitation “the left.” There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 are also rejected for being dependent on a rejected base claim. 
Claim 1 in line 25 recites the limitation “the right.” There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 are also rejected for being dependent on a rejected base claim.
Claim 7 in line 6 recites the limitation “the left.” There is insufficient antecedent basis for this limitation in the claim. Claims 7-10 are also rejected for being dependent on a rejected base claim.
 There is insufficient antecedent basis for this limitation in the claim. Claims 7-10 are also rejected for being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the above 112(b) issues and in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 1-10 Yoshikawa et al. (US 10, 619,329 B2) teaches  a work vehicle comprising: a vehicle body; an engine (10) disposed in the vehicle body (Fig 1); a left travel device (3L) attached to the vehicle body (Fig 1), and the left travel device (3L) being driven with driving power from the engine (10); a right travel device (4R) attached to the vehicle body (Fig 1), and the right travel device (4R) being driven with driving power from the engine (10); a steering device (Fig 2) causing the vehicle body (Fig 1) to turn, the steering device including that includes a left steering clutch (12L) connected to the left travel device and a right steering clutch (12R) connected to the right travel device (4R) (Fig 1-2). However, Yoshikawa remains silent at least of the limitation that requires  when the left steering lever and the right steering lever are both operated and the operation amount of the left steering lever is larger than the operation amount of the right steering lever, calculate a correction left operation amount in which the operation amount of the left steering lever is corrected according to the operation amount of the right steering lever, and control the left steering clutch so as to cause the vehicle body to turn toward the left in accordance with the correction left operation amount,  and when the left steering lever and the right steering lever are both operated and the operation amount of the right steering lever is larger than the operation amount of the left steering lever, calculate a correction right operation amount in which the operation amount of the right steering lever is corrected according to the operation amount of the left steering lever, and control the right steering clutch so as to cause the vehicle body to turn toward the right in accordance with the correction right operation amount.
Similarly, Sasada et al. (US 10, 059,372 B2), Yoshikawa et al. (US 2014/0196961 A1), Kure et al. (US 8, 322,135 B2) and Matsushita (US 5, 325,933) all teach similar devices to applicant’s claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.